Case 1:14-ml-02570-RLY-TAB Document 11687 Filed 09/03/19 Page 1 of 3 PageID #: 85745



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

   ___________________________________________

   IN RE COOK MEDICAL, INC., IVC FILTERS
   MARKETING, SALES PRACTICES AND                              Case No. 1:14-ml-2570-RLY-TAB
   PRODUCTS LIABILITY LITIGATION                               MDL No. 2570
   ___________________________________________

   This Document Relates to 42 Category 2 Cases (See Exhibit A)
   ___________________________________________

       MOTION FOR JUDGMENT ON THE PLEADINGS IN 42 PENDING CATEGORY 2
                    CASES FOR FAILURE TO STATE A CLAIM

          The Cook Defendants 1 move to dismiss pursuant to Fed. R. Civ. P. 12(c) 42 pending

   Category 2 cases because their claims fail as a matter of law for the reasons set forth in the

   accompanying memorandum of law. These cases are listed in filing order in the attached

   Exhibit A, and the case categorization forms submitted for these cases are attached as Group

   Exhibit B. Cook Defendants respectfully requests that dismissal be with prejudice as to all

   claims, injuries, complications, and outcomes alleged in Plaintiffs’ short-form complaints, PPS

   forms, and Categorization Forms to date. With respect to re-filing in the event of a future injury,

   Cook Defendants request that the Court allow re-filing only in the Southern District of Indiana

   within the applicable statute of limitations period.




   1       The defendants are Cook Incorporated, Cook Medical LLC (f/k/a Cook Medical
   Incorporated), and William Cook Europe ApS and are referred to collectively herein as “Cook”
   or the “Cook Defendants.”
Case 1:14-ml-02570-RLY-TAB Document 11687 Filed 09/03/19 Page 2 of 3 PageID #: 85746



   Respectfully submitted,

   Dated: September 3, 2019            /s/ Andrea Roberts Pierson
                                       Andrea Roberts Pierson (# 18435-49)
                                       Jessica Benson Cox (#26259-49)
                                       FAEGRE BAKER DANIELS LLP
                                       300 North Meridian Street, Suite 2700
                                       Indianapolis, Indiana 46204-1750
                                       Telephone:     (317) 237-0300
                                       Facsimile:     (317) 237-1000
                                       Andrea.Pierson@FaegreBD.com
                                       Jessica.Cox@FaegreBD.com

                                       James Stephen Bennett (# 22869-02)
                                       FAEGRE BAKER DANIELS LLP
                                       110 West Berry Street, Suite 2400
                                       Fort Wayne, Indiana 46802-2322
                                       Telephone:    (260) 424-8000
                                       Facsimile:    (260) 460-1700
                                       Stephen.Bennett@FaegreBD.com

                                       Counsel for the Defendants, Cook Incorporated,
                                       Cook Medical LLC (f/k/a Cook Medical
                                       Incorporated), and William Cook Europe ApS




                                        -2-
Case 1:14-ml-02570-RLY-TAB Document 11687 Filed 09/03/19 Page 3 of 3 PageID #: 85747



                                  CERTIFICATE OF SERVICE
          I hereby certify that on September 3, 2019, a copy of the foregoing Cook Defendants’

   MOTION FOR JUDGMENT ON THE PLEADINGS IN 42 PENDING CATEGORY 2 CASES

   FOR FAILURE TO STATE A CLAIM was filed electronically and notice of the filing of this

   document will be sent to all parties by operation of the Court’s electronic filing system to

   CM/ECF participants registered to receive service in this matter. Parties may access this filing

   through the Court’s system.



                                               /s/ Andrea Roberts Pierson




                                                 -3-
